Upon the Humble Petition of Alexander Fraser Gentleman this day preferred to this Court, And on Motion of Counsel for the Petitioner the Complainant in this Cause with the Consent of the Defendant’s Counsel, It is Ordered That the Petitioner have leave to alter the Bill of Complaint in the said Petition mentioned and other the Proceedings thereupon, and to make them agreeable to the present Circumstances of the Petitioner’s Case and the prayer of his Said Petition.
Alexr Stewart Deputy Register in Chancery
At a Court of Chancery held at the Council Chamber March 2d 1750 [1751].
Present, His Excellency, The Governor; The Honorable William Middleton, John Cleland, Alexander Vander Dussen, Edward Fenwick, Hector Berenger De Beaufain, William Bull, Junior, Esquires of his Majesty’s Council for executing the Office of Chancellor; William Pinckney Esq. Master in Chancery.
Upon opening the Matter and producing the Report of William Pinckney Esq. Master of this Court by him made in pursuance of an Order of this Court upon the humble Petition and Representation of John Dutarque and Anthony Bonneau Executors in the Will named of Lewis Monzon, It is Ordered that the said Report, and all Matters therein contained be Confirmed, And that the said Petitioners accordingly have leave to Sell and dispose of the personal Estate of the said Lewis Monzon on the usual Credit, And that the Monies arising by Such Sale be put out at  Interest on such Security as shall be directed by this Court for the use and Uses of the several Devisees till they respectively attain their several Ages, to be then delivered to them respectively.
Alexr Stewart Deputy Register in Chancery